        Case 4:20-cv-00924 Document 22 Filed on 02/26/21 in TXSD Page 1 of 1
                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                                                                                       February 26, 2021
                       IN THE UNITED STATES DISTRICT COURT                             Nathan Ochsner, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION
KAZI MANAGEMENT SAINT CROIX, ET AL.,
Plaintiffs,
V.                                                       CIVIL ACTION NO. 4:20-cv-0924
SANTIAGO GARCIA GUTIERREX, ET AL.,
Defendants.


                      ORDER ADOPTING MAGISTRATE JUDGE'S
                      MEMORANDUM AND RECOMMENDATION


        Having reviewed the Magistrate Judge's Memorandum and Recommendation dated February
3, 2021 (ECF 21) and no objections having been filed thereto, the Court is of the opinion that said
Memorandum and Recommendation should be adopted by this Court.
        It is therefore ORDERED that the Magistrate Judge's Memorandum and Recommendation
is hereby ADOPTED by this Court. It is further ORDERED that all claims against Defendant John
Doe are DISMISSED without prejudice.
        SIGNED at Houston, Texas this2H/riay of February, 2




                                                               SIM LAKE
                                             SENIOR UNITED STATES DISTRICT JUDGE
